Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; State v. Joyce, 45 Conn. App. 390, 696 A.2d 993 (1997); limited to the following issue: “Did the Appellate Court properly conclude that the trial court’s unconstitutional restriction of the defendant’s right to present evidence of a state witness’ bias against him was harmless beyond a reasonable doubt?” State v. Joyce, 243 Conn. 904, 701 A.2d 336 (1997).